[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
RE: DEFENDANT'S MOTION FOR CUSTODY PENDENTE LITE CODED NO. 103 AND PLAINTIFF'S MOTION FOR CUSTODY PENDENTE LITE CODED NO. 106
Many of the facts that give rise to the above two motions are not in dispute.
The plaintiff and the defendant were married on May 26, 1990. The parties have two minor children issue of the marriage, Michael Hess born September 21, 1992, and William Hess born June 20, 1995. Each party in the their respective claims for relief have asked that an order of joint custody enter regarding the two children. The court enters the following orders.
 ORDERS
1. Joint legal custody of the two minor children is awarded to both parties. The defendant mother is designated as the primary residential parent.
2. The court sets the following schedule regarding time to be spent with each parent: (a) 6 p. m. Sunday to 4 p. m. Thursday the children are to be with the defendant mother; (b) 4 p. m. Thursday to 8:30 a.m. Friday the children are to be with the plaintiff father; (c) 8:30 a.m. Friday to 4 p. m. Friday the children are to be with the defendant mother; and (d) 4 p. m. Friday to 6 p. m. Sunday the children are to be with the plaintiff father.
Axelrod, J.